DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 04/19/2022 regarding claims 1-17 is fully considered. Of the above claims, claims 1-2 have been amended, and claims 3-17 have been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolfe et al. (US 2010/0289852 A1).
Woolfe et al. (preferred aspect) teach the following claimed limitations:
Regarding claim 1, a method for selectively applying gloss effects to any and/or all portions of an image (gloss level of the ink may be changed by altering the power emitted by the radiation source; [0071]-[0073], [0209]-[0215]; gloss level is selected by altering the power), comprising:
with an inkjet printing system (inkjet printer 1; FIG. 1), printing, as a single layer using pixel image data, said image on a medium (the image can be built up in layers of print in the print passes; [0016], [0073], [0092], [0218]; the first layer is first printed as a single layer in a first print pass; pixel image data is inherent in printing using inkjet printers) using a set of color print heads (printheads 18; FIG. 2; [0175]);
curing said printed image with a curing operation (operation of curing lamps 12, 14; FIG. 2); and
performing said curing operation with one or more lamps (curing lamps 12, 14; FIG. 2).
Woolfe et al. (preferred aspect) do not teach the following claimed limitations:
Further regarding claim 1, the one or more lamps are one or more UV lamps;
setting an amount of covering or screening of a portion of said one or more UV curing lamps to determine an amount of gloss achieved to vary gloss in said single layer by controlling a rate at which ink drops applied by said set of color print heads spread; and
covering or screening a portion of said one or more UV curing lamps wherein no UV radiation or limited UV radiation output is available at said covered or screened portion.
Woolfe et al. (alternative example) teach the following claimed limitations:
Further regarding claim 1, the one or more lamps are one or more UV lamps (UV lamps 134; FIG. 19; [0208]) for the purpose of using UV radiation;
setting an amount of covering or screening of a portion of said one or more UV curing lamps (the switching of the lamps from lower power to full power may be done by moving the shutters 140 to control the amount of light reaching the printed substrate; [0211]; FIG. 19) to determine an amount of gloss achieved to vary gloss in said single layer by controlling a rate at which ink drops applied by said set of color print heads spread (by changing the amount of dose of the radiation source, inherently, the spread of the ink drops is controlled and a certain gloss based on the rate of the spread is realized); and
covering or screening a portion of said one or more UV curing lamps wherein no UV radiation or limited UV radiation output is available at said covered or screened portion (shutters 140 to control the amount of light; [0211]) for the purpose of effectively changing the dose of radiation received at the substrate for curing the ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the one or more lamps are one or more UV lamps; setting an amount of covering or screening of a portion of said one or more UV curing lamps to determine an amount of gloss achieved to vary gloss in said single layer by controlling a rate at which ink drops applied by said set of color print heads spread; and covering or screening a portion of said one or more UV curing lamps wherein no UV radiation or limited UV radiation output is available at said covered or screened portion, as taught by Woolfe et al., into Woolfe et al. for the purposes of using UV radiation; effectively changing the dose of radiation received at the substrate for curing the ink.
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 2-17 is the inclusion of the limitations of an apparatus for selectively applying floss effects that include aid inkjet printing system comprising a second set of color print heads to print, subsequent to curing the printed image with the first curing operation, as a second layer and using said pixel image data, at least a portion or all of the same image on said medium and directly over a corresponding portion or all of said cured image printed by said first set of color print heads; said inkjet printing system configured to allow said second layer to remain uncured for a predetermined interval until ink drops of said second layer spread to create a desired gloss effect; and said one or more curing lamps configured to cure said second layer with a second curing operation once said desired gloss effect is achieved.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicants state that “Woolfe is completely silent on at least the two step process of setting an amount of the covering and screening in a particular way and on performing the curing operation by covering and screening a portion of the one or more UV lamps” (pages 7-8). As mentioned in the rejection above, Woolfe teaches UV lamps 134 and shutters 140 (FIG. 19), the shutters are controlled to adjust the desired dose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







11 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853